Exhibit 10.1

AMENDMENT NO. 2 TO
SECOND AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

This Amendment No. 2 to Second Amended and Restated Receivables Purchase
Agreement (this “Amendment”) is dated as of August 25, 2011, among Avnet
Receivables Corporation, a Delaware corporation (“Seller”), Avnet, Inc., a New
York corporation (“Avnet”), as initial Servicer (the Servicer together with
Seller, the “Seller Parties” and each a “Seller Party”), the entities party
hereto and identified as a “Financial Institution” (together with any of their
respective successors and assigns hereunder, the “Financial Institutions”), the
entities party hereto and identified as a “Company” (together with any of their
respective successors and assigns hereunder, the “Companies”) and JPMorgan Chase
Bank, N.A. (successor by merger to Bank One, NA (Main Office Chicago)), as agent
for the Purchasers or any successor agent hereunder (together with its
successors and assigns hereunder, the “Agent”), amending the Second Amended and
Restated Receivables Purchase Agreement, dated as of August 26, 2010, as amended
by Amendment No. 1 thereto, dated as of December 28, 2010, each among the Seller
Parties, the Financial Institutions, the Companies, and the Agent (the “Original
Agreement,” and as further amended, modified or supplemented from time to time,
the “Receivables Purchase Agreement”).

RECITALS

The parties hereto are parties to the Original Agreement and they now desire to
amend the Original Agreement, subject to the terms and conditions hereof, as
more particularly described herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Definitions Used Herein. Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings set forth for such
terms in, or incorporated by reference into, the Original Agreement.

Section 2. Amendment. Subject to the terms and conditions set forth herein, the
Original Agreement is hereby amended as follows:

(a) The first sentence of Section 1.2 of the Original Agreement is hereby
deleted in its entirety and replaced with the following:

“Seller shall provide the Agent, by 12:00 noon (Chicago time) at least one
Business Day prior to the date of each Incremental Purchase, with prior written
notice in a form set forth as Exhibit II hereto of such Incremental Purchase (a
“Purchase Notice”).

(b) The following sentence is hereby added to the end of Section 4.1 of the
Original Agreement:

“Notwithstanding the foregoing, any Financial Institution that is also a Company
shall continue to receive CP Costs and Company Costs in accordance with
Article III rather than Yield at the Discount Rate in accordance with this
Article IV.”

(c) Section 7.1(i)(J) of the Original Agreement is hereby deleted in its
entirety and replaced with the following:

“(J) except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of
Originator or any Affiliate thereof and only maintain bank accounts or other
depository accounts to which Seller alone is the account party;”

(d) Section 7.1(p) of the Original Agreement is hereby deleted in its entirety
and replaced with the following:

“(p) General Ledger and Certain Receivables. Such Seller Party shall maintain
its consolidated general accounting ledger such that all indebtedness and other
obligations owed to Originator or in which Originator has a security interest or
other interest arising in connection with the sale or lease of goods or the
rendering of services by Originator and sold to Seller are recorded as part of
general ledger category “company code 0100” provided however, that from and
after December 28, 2010 indebtedness or other obligations owed to Originator or
in which Originator has a security interest or other interest arising in
connection with the sale or lease of goods or the rendering of services by the
business previously conducted by businesses acquired by Originator in an
Excluded Acquisition shall not be recorded as part of general ledger category
“company code 0100” until such time, if any, as such indebtedness or other
obligations are originated, serviced and collected in a manner substantially
similar to the Receivables.

(e) The following section is hereby added as a new Section 8.8, immediately
following Section 8.7 of the Original Agreement:

“Section 8.8 CRD Compliance. The Servicer agrees, for the benefit of each
Purchaser that is required to comply with the requirements of Article 122(a) of
the CRD, that from and after August 25, 2011 (a) it shall retain a net economic
interest in the Receivables in an amount at least equal to 5% of the nominal
value of the Purchaser Interests in accordance with Article 122a(1) of the CRD,
(b) it shall not change the manner in which it retains such net economic
interest, except to the extent such change is permitted under Article 122a(1) of
the CRD, (c) it shall not enter into any credit risk mitigation, short position
or any other hedge with respect to such net economic interest, except to the
extent permitted under Article 122a(1) of the CRD and (d) provide any
information that the Purchasers may require in order to comply with their
respective obligations under Articles 122a(4) and (5) of the CRD.”

(f) Section 10.2(a) of the Original Agreement is hereby deleted in its entirety
and replaced with the following:

“If any Regulatory Change (i) subjects any Purchaser or any Funding Source to
any charge or withholding on or with respect to any Funding Agreement or this
Agreement or a Purchaser’s or Funding Source’s obligations under a Funding
Agreement or this Agreement, or on or with respect to the Receivables, or
changes the basis of taxation of payments to any Purchaser or any Funding Source
of any amounts payable under any Funding Agreement or this Agreement (except for
changes in the rate of tax on the overall net income of a Purchaser or Funding
Source or taxes excluded by Section 10.1) or (ii) imposes, modifies or deems
applicable any reserve, assessment, fee, tax, insurance charge, special deposit
or similar requirement against assets of, deposits with or for the account of,
or liabilities of a Funding Source or a Purchaser, or credit extended by a
Funding Source or a Purchaser pursuant to a Funding Agreement or this Agreement
or (iii) imposes any other condition the result of which is to increase the cost
to a Funding Source or a Purchaser of performing its obligations under a Funding
Agreement or this Agreement, or to reduce the rate of return on a Funding
Source’s or Purchaser’s capital as a consequence of its obligations under a
Funding Agreement or this Agreement, or to reduce the amount of any sum received
or receivable by a Funding Source or a Purchaser under a Funding Agreement or
this Agreement, or to require any payment calculated by reference to the amount
of interests or loans held or interest received by it, then, upon demand by the
Agent, which demand shall be made at least 30 days prior to the date of any
payment by the Seller pursuant to this Section 10.2 and shall include an
explanation in reasonable detail of the manner in which such amounts shall have
been determined, Seller shall pay to the Agent, for the benefit of the relevant
Funding Source or Purchaser, such amounts charged to such Funding Source or
Purchaser or such amounts to otherwise compensate such Funding Source or such
Purchaser for such increased cost or such reduction. Notwithstanding anything to
the contrary contained herein, Seller shall not be liable for any amounts for
any such costs or reduced returns incurred by the party demanding payment under
this Section 10.2 more than 90 days before the related demand for payment. The
term “Regulatory Change” shall mean (i) the adoption after August 26, 2010 of
any applicable law, rule or regulation (including any applicable law, rule or
regulation regarding capital adequacy) or any change therein after August 26,
2010, (ii) any change after August 26, 2010 in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency, or (iii) the compliance,
whether commenced prior to or after August 25, 2011, by any Funding Source or
Purchaser with (A) the final rule titled Risk-Based Capital Guidelines; Capital
Adequacy Guidelines; Capital Maintenance: Regulatory Capital; Impact of
Modifications to Generally Accepted Accounting Principles; Consolidation of
Asset-Backed Commercial Paper Programs; and Other Related Issues, adopted by the
United States bank regulatory agencies on December 15, 2009, (B) the Dodd-Frank
Wall Street Reform and Consumer Protection Act, as amended from time to time or
(C) any rules or regulations promulgated in connection with the foregoing by any
such agency.”

(g) The following section is hereby added as a new Section 13.17, immediately
following Section 13.16 of the Original Agreement:

“Section 13.17 PATRIOT Act. Each Purchaser that is subject to the requirements
of the USA Patriot Act (Title 111 of Pub. L. 107-56 (signed into law October 26,
2001)) (the”Patriot Act”) hereby notifies the Seller Parties that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Seller Parties, which information includes,
among other things, the name and address of the Seller Parties and other
information that will allow such Purchasers to identify such parties in
accordance with the Patriot Act.”

(h) The definition of “Alternative Base Rate” in Exhibit I to the Original
Agreement is hereby deleted in its entirety and replaced with the following:

““Alternative Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the LIBO Rate for a
one month Tranche Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day), provided that, for the avoidance of doubt,
the LIBO Rate for any day shall be based on the rate appearing on the Reuters
Screen LIBOR01 Page1 (or on any successor or substitute page) at approximately
11:00 a.m. London time on such day (without any rounding). Any change in the
Alternative Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the LIBO Rate, respectively.”

(i) The definition of “Applicable Margin” in Exhibit I to the Original Agreement
is hereby deleted in its entirety and replaced with the following:

““Applicable Margin” means 2.50%.”

(j) The following definition is hereby added to Exhibit I to the Original
Agreement immediately after the definition of “CP Costs”:

““CRD” means, Directive 2006/48/EC of the European Parliament and of the Council
of 14 June 2006 (as amended by Directive 2009/111/EC), as amended from time to
time.”

(k) The definition of “Default Fee” in Exhibit I to the Original Agreement is
hereby deleted in its entirety and replaced with the following:

““Default Fee” means with respect to any amount due and payable by Seller in
respect of any Aggregate Unpaids, an amount equal to the greater of (i) $1000
and (ii) interest on any such unpaid Aggregate Unpaids at a rate per annum equal
to 2.00% above the Alternative Base Rate.”

(l) The following definition is hereby added to Exhibit I to the Original
Agreement immediately after the definition of “ERISA”:

““Excluded Acquisition” means any direct or indirect acquisition of any business
by the Originator consummated on or after January 1, 2010.”

(m) The definition of “Excluded Receivable” in Exhibit I to the Original
Agreement is hereby deleted in its entirety and replaced with the following:

““Excluded Receivable” means all indebtedness and other obligations owed to
Originator or in which Originator has a security interest or other interest
(including, without limitation, any indebtedness, obligation or interest
constituting an account, chattel paper, instrument or general intangible)
arising in connection with the sale or lease of goods or the rendering of
services by Originator and further includes, without limitation, the obligation
to pay any Finance Charges with respect thereto, which, in any case, both
(i) arises in connection with the sale or lease of goods or the rendering of
services by the business previously conducted by any businesses acquired by
Originator in an Excluded Acquisition and (ii) is not recorded or maintained in
Avnet’s consolidated general ledger accounting records as part of general ledger
category “company code 0100” (other than any Receivables previously coded under
“company code 0100” that have been coded under any other category without the
Agent’s prior written consent). Indebtedness and other rights and obligations
arising from any one transaction, including, without limitation, indebtedness
and other rights and obligations represented by an individual invoice, shall
constitute an Excluded Receivable separate from an Excluded Receivable
consisting of the indebtedness and other rights and obligations arising from any
other transaction; provided, that any indebtedness, rights or obligations
referred to in the immediately preceding sentence shall be an Excluded
Receivable regardless of whether the account debtor or Seller treats such
indebtedness, rights or obligations as a separate payment obligation.”

(n) The definition of “Liquidity Termination Date” in Exhibit I to the Original
Agreement is hereby deleted in its entirety and replaced with the following:

““Liquidity Termination Date” means August 23, 2012.”

(o) The definition of “Prime Rate” in Exhibit I to the Original Agreement is
hereby deleted in its entirety and replaced with the following:

““Prime Rate” means a rate per annum equal to the prime rate of interest
announced from time to time by the Agent.”

(p) The definition of “Purchase Limit” in Exhibit I to the Original Agreement is
hereby deleted in its entirety and replaced with the following:

““Purchase Limit” means $750,000,000, as such amount may be modified in
accordance with the terms of Section 4.6(b).

(q) The following definitions are hereby added to Exhibit I to the Original
Agreement immediately after the definition of “Weekly Reporting Condition”:

““Wells” means Wells Fargo Bank, National Association, a national banking
association.”

““Wells Company” means Wells Fargo Bank, National Association, a national
banking association.”

(r) Schedule A to the Original Agreement is hereby deleted in its entirety and
replaced by Schedule A hereto.

(s) The following paragraph is hereby added as a new paragraph h of the
definition of “Company Costs” in Schedule C to the Original Agreement:

“h. For any Purchaser Interest purchased by Wells or the Wells Company, for any
day, the one-month eurodollar rate for U.S. dollar deposits as reported on the
Reuters Screen LIBOR01 Page or any other page that may replace such page from
time to time for the purpose of displaying offered rates of leading banks for
London interbank deposits in United States dollars, as of 11:00 a.m. (London
time) on such date, or if such day is not a Business Day, then the immediately
preceding Business Day (or if not so reported, then as determined by Wells from
another recognized source for interbank quotation), in each case, changing when
and as such rate changes. For each Settlement Period, Wells or the Wells
Company, as applicable, shall calculate its aggregate Company Costs for such
Settlement Period and report such Company Costs to the Agent pursuant to
Section 3.3 of this Agreement.”

Section 3. Assignments. In connection with the amendment hereunder, the
following assignments shall be effected as of the date hereof:

(a) Assignment from the Existing RBS Company to the New RBS Company. In
consideration of the payment by Thames Asset Global Securitization No. 1, Inc.
(the “New RBS Company”) to Amsterdam Funding Corporation (the “Existing RBS
Company”), in immediately available funds, of an amount equal to $73,333,333.33,
representing 100% of the Capital of the Existing RBS Company’s Purchaser
Interests outstanding under the Original Agreement (such percentage amount, the
“RBS Company Transferred Capital”), the Existing RBS Company hereby sells,
transfers and assigns to the New RBS Company, without recourse, representation
or warranty, and the New RBS Company hereby irrevocably takes, receives and
assumes from the Existing RBS Company, the RBS Company Transferred Capital and
all related rights and obligations under the Receivables Purchase Agreement and
under the other Transaction Documents. From and after the date of this
Amendment, all references to the “RBS Company” in the Receivables Purchase
Agreement and any other Transaction Document shall mean the New RBS Company
rather than the Existing RBS Company.

(b) Additional Assignments.

(i) In consideration of the payment by Wells Fargo Bank, National Association
(the “Wells Company”) to the New RBS Company, in immediately available funds, of
an amount equal to $14,666,666.67, representing 20.0% of the Capital of the New
RBS Company’s Purchaser Interests outstanding immediately after giving effect to
the assignment described in Paragraph 3(a) above (such percentage amount, the
“RBS – Wells Transferred Capital”), the New RBS Company hereby sells, transfers
and assigns to the Wells Company, without recourse, representation or warranty,
and the Wells Company hereby irrevocably takes, receives and assumes from the
New RBS Company, the RBS – Wells Transferred Capital and all related rights and
obligations under the Receivables Purchase Agreement and under the other
Transaction Documents.

(ii) In consideration of the payment by the Wells Company to the BNP Company, in
immediately available funds, of an amount equal to $14,666,666.67, representing
20.0% of the Capital of the BNP Company’s Purchaser Interests outstanding under
the Original Agreement (such percentage amount, the “BNP – Wells Transferred
Capital”), the BNP Company hereby sells, transfers and assigns to the Wells
Company, without recourse, representation or warranty, and the Wells Company
hereby irrevocably takes, receives and assumes from the BNP Company, the BNP –
Wells Transferred Capital and all related rights and obligations under the
Receivables Purchase Agreement and under the other Transaction Documents.

(iii) In consideration of the payment by the Wells Company to the Scotia
Company, in immediately available funds, of an amount equal to $14,666,666.67,
representing 20.0% of the Capital of the Scotia Company’s Purchaser Interests
outstanding under the Original Agreement (such percentage amount, the “Scotia –
Wells Transferred Capital”), the Scotia Company hereby sells, transfers and
assigns to the Wells Company, without recourse, representation or warranty, and
the Wells Company hereby irrevocably takes, receives and assumes from the Scotia
Company, the Scotia – Wells Transferred Capital and all related rights and
obligations under the Receivables Purchase Agreement and under the other
Transaction Documents.

(iv) In consideration of the payment by the Wells Company to the Bank One
Company, in immediately available funds, of an amount equal to $14,666,666.67,
representing 13.33% of the Capital of the Bank One Company’s Purchaser Interests
outstanding under the Original Agreement (such percentage amount, the “Bank One
– Wells Transferred Capital”), the Bank One Company hereby sells, transfers and
assigns to the Wells Company, without recourse, representation or warranty, and
the Wells Company hereby irrevocably takes, receives and assumes from the Bank
One Company, the Bank One – Wells Transferred Capital and all related rights and
obligations under the Receivables Purchase Agreement and under the other
Transaction Documents.

(v) In consideration of the payment by the BTMU Company to the Bank One Company,
in immediately available funds, of an amount equal to $3,666,666.67,
representing 3.33% of the Capital of the Bank One Company’s Purchaser Interests
outstanding under the Original Agreement (such percentage amount, the “Bank One
– BTMU Transferred Capital”), the Bank One Company hereby sells, transfers and
assigns to the BTMU Company, without recourse, representation or warranty, and
the BTMU Company hereby irrevocably takes, receives and assumes from the Bank
One Company, the Bank One – BTMU Transferred Capital and all related rights and
obligations under the Receivables Purchase Agreement and under the other
Transaction Documents.

(vi) In consideration of the payment by the CA Company to the Bank One Company,
in immediately available funds, of an amount equal to $3,666,666.67,
representing 3.33% of the Capital of the Bank One Company’s Purchaser Interests
outstanding under the Original Agreement (such percentage amount, the “Bank One
– CA Transferred Capital”), the Bank One Company hereby sells, transfers and
assigns to the CA Company, without recourse, representation or warranty, and the
CA Company hereby irrevocably takes, receives and assumes from the Bank One
Company, the Bank One – CA Transferred Capital and all related rights and
obligations under the Receivables Purchase Agreement and under the other
Transaction Documents.

(c) Effect of Assignments. The parties acknowledge and agree that immediately
after giving effect to the assignments set forth above, the respective Capital
of the Purchaser Interest of the Companies shall be as follows:

         
The Bank One Company
  $ 88,000,000.00  
The Scotia Company
  $ 58,666,666.67  
Existing RBS Company
  $ 0  
New RBS Company
  $ 58,666,666.67  
The BNP Company
  $ 58,666,666.67  
The CA Company
  $ 58,666,666.67  
The BTMU Company
  $ 58,666,666.67  
The Wells Company
  $ 58,666,666.67  

(d) Wiring; Payment. The parties agree that all payments to be made in
connection with the foregoing assignments may be wired to the Agent for further
application to the accounts designated by the respective sellers of the Capital
transferred hereunder.

Section 4. Additional Agreements.

(a) New Companies. From and after the date hereof, each of the New RBS Company
and the Wells Company (together, the “New Companies”) shall be Companies party
to the Receivables Purchase Agreement for all purposes thereof as if such New
Company were an original party thereto and the New Companies agree to be bound
by all of the terms and provisions contained therein.

(b) New Financial Institution. From and after the date hereof, Wells Fargo Bank,
National Association (“Wells,” and together with the New Companies, the “New
Parties”) shall be a Financial Institution party to the Receivables Purchase
Agreement for all purposes thereof as if Wells were an original party thereto
and Wells agrees to be bound by all of the terms and provisions contained
therein.

(c) Additional Agreements by New Parties. Each of the New Parties hereby: (i)
confirms that it has received a copy of the Receivables Purchase Agreement and
copies of such other Transaction Documents, and other documents and information
as it has requested and deemed appropriate to make its own credit analysis and
decision to become a party to the Receivables Purchase Agreement; (ii) agrees
that it will, independently and without reliance upon the Agent, any Company,
the Seller or any other Financial Institution or Purchaser and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Receivables Purchase Agreement and the Transaction Documents; (iii) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers under the Transaction Documents as are delegated to the Agent by the
terms thereof, together with such powers as are reasonably incidental thereto;
(iv) agrees that it will perform in accordance with their terms all of the
obligations which, by the terms of the Receivables Purchase Agreement and the
other Transaction Documents, are required to be performed by it as a Company or
a Financial Institution (including, without limitation, as a Related Financial
Institution), as applicable, or, when applicable, as a Purchaser; (v) represents
and warrants to and agrees with the Agent that it is aware of and will comply
with the provisions of the Receivables Purchase Agreement; and (vi) agrees that,
prior to the date which is one year and one day after the payment in full of all
senior indebtedness for borrowed money of any Company, it will not institute
against, or join any other Person in instituting against, any Company any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or other similar proceeding under the laws of the United States or any state of
the United States.

(d) Additional Agreement by Wells. Wells, as Financial Institution, hereby
confirms that the representations and warranties set forth in Section 5.2 of the
Receivables Purchase Agreement are true and correct as of the date hereof.

(e) Changes in Commitments. Each Financial Institution agrees and acknowledges
that, after giving effect to this Amendment, the Commitment of such Financial
Institution shall be the amount set forth opposite its signature page hereto.

Section 5. Waiver. The Agent and each Financial Institution hereby waive their
right to receive an Extension Notice in connection with the extension of the
Liquidity Termination Date contemplated by this Amendment and hereby consent to
the proposed extension of the Liquidity Termination Date as set forth herein.

Section 6. Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date hereof, upon the satisfaction of the conditions
precedent that:

(a) Amendment. The Agent and each Seller Party shall have received, on or before
the date hereof, executed counterparts of this Amendment, duly executed by each
of the parties hereto.

(b) Representations and Warranties. As of the date hereof, both before and after
giving effect to this Amendment, all of the representations and warranties of
each seller Party contained in the Original Agreement and in each other
Transaction Document shall be true and correct in all material respects as
though made on the date hereof (and by its execution hereof, each Seller Party
shall be deemed to have represented and warranted such).

(c) No Termination Event or Potential Termination Event. As of the date hereof,
both before and after giving effect to this Amendment, no Termination Event or
Potential Termination Event shall have occurred and be continuing (and by its
execution hereof, each of Seller Party shall be deemed to have represented and
warranted such).

Section 7. Miscellaneous.

(a) Effect; Ratification. The amendment set forth herein is effective solely for
the purposes set forth herein and shall be limited precisely as written, and
shall not be deemed (i) to be a consent to, or an acknowledgment of, any
amendment, waiver or modification of any other term or condition of the Original
Agreement or of any other instrument or agreement referred to therein or (ii) to
prejudice any right or remedy which the Agent, any Company or Financial
Institution (or any of their respective assigns) may now have or may have in the
future under or in connection with the Receivables Purchase Agreement, as
amended hereby, or any other instrument or agreement referred to therein. Each
reference in the Receivables Purchase Agreement to “this Agreement,” “herein,”
“hereof” and words of like import and each reference in the other Transaction
Documents to the Original Agreement or to the “Receivables Purchase Agreement”
shall mean the Original Agreement as amended hereby. This Amendment shall be
construed in connection with and as part of the Receivables Purchase Agreement
and all terms, conditions, representations, warranties, covenants and agreements
set forth in the Receivables Purchase Agreement and each other instrument or
agreement referred to therein, except as herein amended, are hereby ratified and
confirmed and shall remain in full force and effect.

(b) Transaction Documents. This Amendment is a Transaction Document executed
pursuant to the Receivables Purchase Agreement and shall be construed,
administered and applied in accordance with the terms and provisions thereof.

(c) Costs, Fees and Expenses. Seller agrees to reimburse the Agent and each
Purchaser and its assigns upon demand for all reasonable and documented
out-of-pocket costs, fees and expenses in connection with the preparation,
execution and delivery of this Amendment (including the reasonable fees and
expenses of counsels to the Agent).

(d) Counterparts. This Amendment may be executed in any number of counterparts,
each such counterpart constituting an original and all of which when taken
together shall constitute one and the same instrument.

(e) Severability. Any provision contained in this Amendment which is held to be
inoperative, unenforceable or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable or invalid without affecting the
remaining provisions of this Amendment in that jurisdiction or the operation,
enforceability or validity of such provision in any other jurisdiction.

(f) GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE
LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A
JURISDICTION OTHER THAN SUCH STATE.

(g) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY
JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER
SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO,
OR CONNECTED WITH THIS AMENDMENT, ANY DOCUMENT EXECUTED BY ORIGINATOR PURSUANT
TO THIS AMENDMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized officers as of the date first
written above.

AVNET RECEIVABLES CORPORATION, as Seller

By:
Name:
Title:


AVNET, INC., as Servicer

By:
Name:
Title:


CHARIOT FUNDING LLC, as a Company

By:

Authorized Signatory

     
Commitment: $153,000,000
  JPMORGAN CHASE BANK, N.A.,
 
 

as a Financial Institution and as Agent
 
By:
 
   

Name:
Title:

1

LIBERTY STREET FUNDING LLC, as a Company

By:
Name:
Title:


      Commitment: $102,000,000  
THE BANK OF NOVA SCOTIA, as a Financial Institution
   


   
By:
   
 

Name:
Title:

AMSTERDAM FUNDING CORPORATION, as a Company

By:
Name:
Title:


THAMES ASSET GLOBAL SECURITIZATION NO. 1, INC., as a

Company

By:
Name:
Title:


          Commitment: $102,000,000   THE ROYAL BANK OF SCOTLAND PLC, as a
Financial

--------------------------------------------------------------------------------

  Institution
By:  

RBS SECURITIES INC., as agent
By:
       
 
       
Name:
       
Title:

2

STARBIRD FUNDING CORPORATION, as a Company

         
By:
   
 
   
Name:
   
Title:
Commitment: $102,000,000


--------------------------------------------------------------------------------

 
BNP PARIBAS, acting through its New York Branch, as
a Financial Institution
By:
   
 
   
Name:
   
Title:
   
By:
   
 

Name:
Title:

VICTORY RECEIVABLES CORPORATION, as a Company

By:
Name:
Title:


 
Commitment: $102,000,000THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD.,
NEW YORK BRANCH, as a Financial Institution
By:
 

Name:
Title:

3

ATLANTIC ASSET SECURITIZATION LLC, as a Company

By:
Name:
Title:


By:
Name:
Title:


      Commitment: $102,000,000  
CRÉDIT AGRICOLE CORPORATE AND
   


INVESTMENT BANK NEW YORK BRANCH, as a Financial Institution  

By:
   
 
   
Name:
   
Title:
   
By:
   
 
   
Name:
   
Title:
Commitment: $100,000,000


--------------------------------------------------------------------------------

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a
Company and as a Financial Institution
By:
   
 

Name:

Title:SCHEDULE A

COMMITMENTS, COMPANY PURCHASE LIMITS
AND RELATED FINANCIAL INSTITUTIONS

Commitments of Financial Institutions

         
Financial Institution
  Commitment
 
       
JPMorgan Chase Bank, N.A.
  $ 153,000,000  
 
       
The Bank of Nova Scotia
  $ 102,000,000  
 
       
The Royal Bank of Scotland PLC
  $ 102,000,000  
 
       
BNP Paribas, acting through its New York Branch
  $ 102,000,000  
 
       
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
  $ 102,000,000  
 
       
Crédit Agricole Corporate and Investment Bank New York Branch
  $ 102,000,000  
 
       
Wells Fargo Bank, National Association
  $ 100,000,000  
 
       

Company Purchase Limits and
Related Financial Institutions of Companies

             
Company
  Company Purchase
Limit   Related Financial Institution(s)


 
           
Chariot Funding LLC
  $ 150,000,000     JPMorgan Chase Bank, N.A.
 
           
Liberty Street Funding LLC
  $ 100,000,000     The Bank of Nova Scotia
 
           
Thames Asset Securitization
Global 1, Inc.
  $100,000,000

  The Royal Bank of Scotland PLC


 
           
Starbird Funding Corporation
  $ 100,000,000     BNP Paribas, acting through its
New York Branch
 
           
Victory Receivables
Corporation
  $ 100,000,000     The Bank of Tokyo-Mitsubishi
UFJ, Ltd., New York Branch
 
           
Atlantic Asset
Securitization LLC
  $ 100,000,000     Crédit Agricole Corporate and
Investment Bank New York Branch
 
           
Wells Fargo Bank, National
Association
  $ 100,000,000     Wells Fargo Bank, National
Association
 
           

4